Citation Nr: 1136474	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

What evaluation is warranted for posttraumatic stress disorder with depression and alcohol abuse since June 13, 2008, to include whether the Veteran is entitled to a total rating for compensation based upon individual unemployability?


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2011, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss; and entitlement to an evaluation in excess of 10 percent for diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted before deciding the issue on appeal.  First, there are outstanding treatment records that need to be associated with the claims file.  For example, the Veteran had been treated at the Vet Center in Philadelphia, Pennsylvania, from March 2008.  In August 2008, VA received a VA Form 21-4142, Authorization and Consent to Release Information to VA, where the Veteran gave VA permission to obtain those records.  VA has not obtained the records, and they are relevant to the issue on appeal.

Additionally, at the May 2011 Board hearing, the Veteran testified he was seeing a VA psychologist every six weeks and a VA psychiatrist every other month at the Camden VA outpatient clinic.  See Transcript on pages 15-16.  None of these records are in the claims file, and they are relevant to the issue on appeal.  

The Veteran recently underwent a VA psychiatric evaluation in January 2010.  The Veteran has implied that he may be working in a sheltered environment, see 38 C.F.R. § 4.16(a) (2010), and would be unable to work elsewhere because of his posttraumatic stress disorder symptoms.  In light of this assertion, a social and industrial survey is warranted to determine if the Veteran is, in fact, unable to obtain and retain gainful employment as a result of his service-connected disability or disabilities standing alone.

Lastly, in light of allegations that the appellant works in a sheltered environment, the Veteran's brother should respond to questions regarding the hours the appellant has missed from work since 2007 due solely to posttraumatic stress disorder symptoms (versus some other situation, such as illness or taking care of someone else) and whether the claimant's salary fell below the poverty level at any time since 2008.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the treatment records from the Philadelphia, Pennsylvania Vet Center since March 2008; and all mental health treatment records held by the Camden VA outpatient treatment clinic since January 2008.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO must schedule the Veteran for a social and industrial survey in order to identify the degree of social and occupational impairment attributable to his service-connected disabilities.  The examiner conducting the survey must consider only the Veteran's service-connected disorders, i.e., posttraumatic stress disorder with depression and alcohol abuse, tinnitus, and type II diabetes mellitus, when determining unemployability.

3.  The RO should write to the Veteran's employer and request that he provide an estimate of how many hours the Veteran has missed from work each year since 2008 solely due to posttraumatic stress disorder symptoms (versus some other situation, such as illness or taking care of someone else).  For example, how many hours did the Veteran miss from work due to posttraumatic stress disorder symptoms in 2008?  The employer should address the years 2008, 2009, 2010, and the hours thus far in 2011.  

The employer is then to answer the following questions:

(i) In 2008, did the Veteran earn more than $11,201?

(ii) In 2009, did the Veteran earn more than $11,161?

(iii) In 2010, did the Veteran earn more than $11,344?

4.  Thereafter, the RO should readjudicate the claim of what evaluation is warranted for posttraumatic stress disorder as of June 13, 2008, to include a discussion whether the Veteran is entitled to a total rating for compensation based upon individual unemployability.  The Veteran has alleged that he works in a protected environment, see 38 C.F.R. § 4.16(a), and that should be discussed in the determination.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

